Response by
Judge Barker
to a petition for a rehearing:
Although the statute provides no penalty for its violation, ;it forbids the obstruction of the street for more than, five minutes by trains or cars. The city council could not, by ordinance, legalize what the statute forbids, and the *357ordinance was therefore incompetent /as evidence on behalf of the defendant.
The only question to be determined' is, did the defendant obstruct the highway with its train or cars for an unreasonable -time? It is a common-law proceeding, and is to be tried on common-law principles, without regard to the statute or the ordinance referred to (Illinois Central R. R. Co. v. Commonwealth, 20 R., 115, 45 S. W., 367), except that no obstruction for less than five minutes-is unlawful.
Petition overruled.